Citation Nr: 0402618	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  02-11 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
asthma.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from May 1960 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The appellant testified before the 
undersigned at a Travel Board hearing conducted at the RO in 
May 2003.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that the 
appellant's request to reopen a previously denied claim of 
service connection for asthma is ready for appellate review.  
However, the claim pertaining to right ear deafness must be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, to ensure compliance with applicable law.  
VA will notify the appellant if further action is required on 
his part.


FINDINGS OF FACT

1.  By rating decision dated in August 1991, the appellant's 
claim of service connection for asthma was denied, and the 
appellant did not challenge such denial by the filing of a 
notice of disagreement.

2.  In February 2002, the appellant submitted evidence which, 
by itself or when considered with previous evidence of 
record; relates to an unestablished fact necessary to 
substantiate the claim; is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim; and raises a reasonable possibility of 
substantiating the claim.

3.  The appellant incurred asthma during active military 
service.  


CONCLUSIONS OF LAW

1.  Since the RO's August 1991 decision, new and material 
evidence has been received and the claim of entitlement to 
service connection for asthma is reopened.  38 U.S.C.A. §§ 
1110, 1131, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

2.  The criteria for the establishment of service connection 
for asthma are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that new and material evidence has 
been obtained that is sufficient to reopen a claim of service 
connection for asthma, last denied in August 1991.  Having 
carefully considered the appellant's contentions in light of 
the foregoing, the Board finds that new and material evidence 
has been submitted that is sufficient to warrant the 
reopening of the claim.  The Board further finds that a grant 
of service connection is warranted as to the reopened claim.  

The appellant's claim of service connection for asthma was 
denied by rating decision dated in August 1991.  At that 
time, the RO found that the appellant's disorder existed 
prior to, and was not aggravated by any incident of military  
service.  

Because the appellant did not challenge the August 1991 
rating determination by the filing of a Notice of 
Disagreement, the denial is final, and the merits of the 
claim may only be examined upon the submission of "new and 
material" evidence.  See 38 U.S.C.A. §§  5108, 7105 (West 
2002); 38 C.F.R. § 20.1103 (2003).  

The standard for new and material evidence was recently 
amended, and applies to claims to reopen received on or after 
August 29, 2001, as here.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001); [codified at 38 C.F.R. § 3.156(a) (2002)].  Under this 
standard, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).  It 
has been recently held that the recent amendment to 38 
C.F.R. § 3.156(a) was a permissible exercise of VA's 
rulemaking authority.  Paralyzed Veterans of America, et. 
al. v. Secretary of Department of Veterans Affairs (PVA), 
345 F. 3d 1334 (Fed. Cir. 2003).  

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim. See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The law further provides that the submission of "new and 
material" evidence is a jurisdictional prerequisite to the 
Board's review of a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

At the time of the August 1991 denial of the appellant's 
claim, the evidence included the appellant's service medical 
records.  In relevant part, these indicated that when the 
appellant underwent a pre-service entry physical examination 
in December 1959, he did not report any previous pulmonary or 
respiratory difficulties, including asthma.  

Further service medical records indicate that in October 
1961, the appellant was hospitalized for approximately one 
week and treated for asthma.  It was noted the appellant had 
recurring attacks of the disorder for the previous 15 years. 
In June 1963, the appellant was again treated for asthma.  He 
reported at that time that he had had the disorder in 
childhood, but that it "did not reoccur from age 13 to 19."  
(Italics added).  The service medical records also reflect 
attacks of asthma in December 1960; January and September 
1962, and March and April 1963

The appellant underwent a service department Board of medical 
survey in July 1963, conducted by three Navy medical 
officers.  The panel reviewed the medical evidence, as 
outlined above, indicating in relevant part the appellant's 
report of having had childhood asthma without cough or 
exercise intolerance from the ages of two to 14; pneumonia; 
episodes of wheezing from the age of 13 to 19, and the 
appellant's family history of asthma.  The panel also noted 
the appellant's in-service history of symptoms and treatment, 
and concluded that the appellant was not fit for further 
military service.  The panel found that the appellant's 
condition existed prior to his military service and was not 
aggravated by it.  

The appellant's signature appears on a certificate, attesting 
to his knowledge of the panel's findings; his rights to a 
further Physical Evaluation Board; his understanding that 
with a waiver of consideration by the Physical Evaluation 
Board, he would be discharged without disability retirement 
or severance pay or further compensation and that he so 
waived these rights.  As noted above, the appellant was 
discharged from active service in July 1963.  

In this attempt to reopen his claim, the appellant has in 
part argued that the findings of the medical survey were 
erroneous.  The appellant has also submitted a February 2002 
letter authored by a private physician, reflecting that he 
has been treated for asthma for "several years."

The appellant's testimony is clearly "new" evidence, within 
the meaning of the law.  At the time of the August 1991 
rating decision, the appellant had not proffered any 
information, other than an implicit assertion, that his 
asthma had been incurred in military service.  The appellant 
is plainly competent as a layperson to report that he had not 
had asthma prior to his military service.  38 C.F.R. § 3.159; 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  Under the Justus rule, 
and presumed credible for the limited purpose of whether the 
claim should be reopened, the appellant's present report that 
he did not have asthma prior to military service is also 
material, as it directly contradicts the findings of the 
service department medical survey panel.  

Also new is the report by a private physician, reflecting 
that the appellant has asthma, as such was not previously of 
record.  Because competent evidence of a present disability 
is a predicate to a grant of service connection for a claimed 
disorder, the physician's report is also clearly material to 
the issue before the Board.  
Cf. Brammer v. Derwinski ,3 Vet. App. 223 (1992).  

Because new and material evidence has been obtained, the 
claim is reopened.  

Having reopened the appellant's claim does not end the 
Board's inquiry.  Rather, in this case, it places upon VA the 
duty to determine if all available evidence has been 
obtained.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
see 38 U.S.C.A. § 5107(a).  The Board is then required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole. Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

The Board has carefully considered the merits of the reopened 
claim, and is of the opinion that the evidence supports a 
grant of service connection for asthma.  Accordingly, the 
claim will be granted.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

As noted, the record presently indicates that the appellant 
has asthma, and the initial prong of a successful grant of 
service connection is met.  Brammer, supra.  Remaining for 
resolution are the questions of whether the appellant 
incurred or aggravated a pre-existing disorder in service, 
and whether there is a relationship between the disorder and 
the in-service incident.  

It was previously held in this matter that the appellant's 
asthma pre-existed military service and was not aggravated 
thereby.  Having carefully examined the evidence from this 
perspective, the Board presently finds that insufficient 
evidence is of record to substantiate that the appellant's 
disorder existed prior to military service.  

Applicable law provides in part that a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service and 
that only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).  Under 38 C.F.R. § 3.304(b), "noted" 
expressly means "only such conditions that as are recorded in 
examination reports." See Crowe v. Brown, 7 Vet. App. 238, 
245 (1994).

In this matter, the appellant's service entrance physical 
examination plainly does not reflect any notation of a pre-
existing pulmonary disorder.  Thus, the appellant is presumed 
to have been in sound physical condition at the time he 
entered military service.

The Board now turns to examination of the medical evidence of 
record to ascertain whether clear and unmistakable evidence 
exists that rebuts the presumption of soundness.  See 38 
U.S.C.A. § 1111.  In making this determination, the Board 
must consider "all medically accepted evidence bearing on 
whether the [appellant] was suffering from the [disorder] . . 
. in question prior to induction and should give weight to 
particular evidence based on accepted medical standards and 
medical knowledge regarding the known characteristics" of 
particular disorders, as directed in 38 C.F.R. § 3.304(b)(2).  
See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).

In Harris, it was observed that the provisions of 38 C.F.R. § 
3.304(b)(2) were found to be consistent with the provisions 
of 38 U.S.C.A § 1111, which in turn said "nothing about the 
kind of evidence that can be used to rebut the presumption.  
All that the statute requires is that the evidence, whatever 
it may be, must lead, clearly and unmistakably, to the 
conclusion that the injury or disease existed" prior to 
service.  Harris, 203 F. 3d at 1349.  All of the evidence 
must be considered.  See 38 U.S.C.A. § 7104(a).

The Board is of the opinion the clear and unmistakable 
evidence does not exist to rebut the presumption of 
soundness.  As is alluded to above, the medical survey panel 
in July 1963 clearly misquoted a critical portion of the 
appellant's then-reported medical history, in finding that he 
had asthma symptoms from the age of 13 to 19.  As noted, the 
history as recorded on the service medical document was 
directly contradictory to this report, i.e., that the 
appellant did not have such a history.  As the remainder of 
the medical survey panel's report is clearly based upon the 
appellant's in-service treatment, it bears little or no 
information as to the pre-service development of the 
appellant's disorder.  

Thus, the record indicates that the appellant was in sound 
physical condition upon his entrance onto active duty; no 
clear and unmistakable evidence is of record to suggest a 
contrary finding; the appellant was treated for, and 
discharged from active service because of asthma, and a 
current diagnosis of the disorder is of record.  In these 
circumstances, there is no evidence contrary to the claim, 
and the appeal will be granted.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  However, given 
the results favorable to the appellant, such further action 
would not avail the appellant or assist in this inquiry.  
 

ORDER

Service connection for asthma is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.


REMAND

The record reflects that by rating decision dated in July 
2003, the RO declined to reopen a previously denied claim of 
service connection for right ear hearing loss.  In October 
2003, the appellant filed a notice of disagreement relative 
to the rating decision.  Because the filing of a notice of 
disagreement initiates appellate review, the claim pertaining 
to right ear hearing loss must be remanded for the 
preparation of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).




Accordingly, the claim is REMANDED for the following:

After determining whether any additional 
evidentiary development is necessary and 
accomplishing such, the RO should issue 
to the appellant a Statement of the Case 
which addresses the appellant's claim. 
The RO should furnish the appellant with 
appropriate notice as to the appeal 
process. Following issuance of the 
Statement of the Case, the RO should 
conduct any further appellate proceedings 
as are established by relevant statute, 
regulation and precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



